Morphy, J.,

delivered the opinion of the court.
This suit is brought to recover of the defendants, in solido, the price of a certain quantity of molasses bought of plaintiff, by M'Nabb, one of the defendants, who gave in payment for it, his draft on his co-defendant, Priestly, who refused to accept it. A general denial was filed by both defendants, but, before the day of trial, M‘Nabb confessed judgment. The issue left to be tried between the remaining parties to the suit, was submitted to a jury, who gave the plaintiff a verdict, without leaving their seats. Priestly moved for a new trial, which failing to obtain, he has appealed.
The evidence shows that the defendants kept a distillery, and were in partnership for that kind of business; that the purchases of molasses were generally made by M‘Nabb, who was in the habit of drawing for their payment on his partner, Priestiy, as had been done in this case, and that M'Nabb’s drafts were generally honored by Priestly; that the molasses for which M‘Nabb gave plaintiff the draft sued on, was purchased for the account of the partnership, wa3 delivered into their distillery, and that part of said molasses had been actually used when a difficulty arose between the defendants, which led, very shortly after, to a dissolution of the concern. With these facts spread on the record, we cannot perceive on what the appellant could build his hopes for success in this court.
It is, therefore, ordered, that the judgment of the District Court be affirmed, with costs.